Title: Abigail Adams to Catherine Nuth Johnson, 4 May 1798
From: Adams, Abigail
To: Johnson, Catherine Nuth


          
            my dear Madam
            Philadelphia May 4th 1798
          
          I received two kind Letters from you since I had the pleasure of writing to you. I regreet that both you, and your Family have experienced so much ill Health Since you arrived in this Country. I feel for you as a stranger; and wish you were near enough to me, that I might have it in my power, to return to you, and your Family, Some portion of the kindness and Hospitality which I experienced myself, and which others of my Family received, long before we had an Idea of a closer connection subsisting between us.
          
          My Heart was filled with tenderness and anxiety, for our Dear Daughter at the recital of Her danger, and the situation she found herself in, with the circumstances attendant upon it, as described by my son’s. I inclose to you their Letters. the President has one to the 30 Jan’ry in which Mr Adams writes that they were then all well. I will thank you to return them to me as soon as you have read them—but my dear Madam you must not think it oweing to want of duty or affection that you have not received Letters. at the period when these Letters were dated, Your arrival in America was unknown to them
          I wrote in Nov’br & in December, as you will See by Mr Adams’s acknowledgment, but you were not then arrived. I embrased the first opportunity of communicating to them the pleasing intelligence as soon as it reachd me, but have no Letters that inform me those have been received, and I never write my son, without letting him know your welfare as I have had the pleasure of hearing frequently from you. I wrote to Mrs Adams twice this winter. I have inclosed the Letters you sent for her in one to my Son, and Mr Liston has been kind enough to take Charge of it for me. the other Letters have been put into the Bag, as you desired it will give me pleasure at any time to forward Letters for you.
          Your intelligence respecting mr Cranch gives me pleasure. I do not hesitate to say, that I believe mr Johnson will find him every way worthy his confidence. I rejoice to find an other Friend raised up to him, to compensate the one whom he lost in mr Deakings and of whom he spoke to me with a filial affection— Mrs Cranch is an amiable domestick woman, seperated too, from all her connections, and renderd very unhappy by the misfortunes which have befallen some of them. I have felt much for her. she is one of a very large and amiable Family I wish her to cultivate an acquaintance with your Family. With mr Daltons Family I have been for Years acquainted, and in habits of intimacy. with Mrs Law, I never was acquainted untill I had the pleasure of seeing her here this winter. I was then much pleased with her. she appears to me, an agreable Benevolent unassuming woman— I hope my dear Madam the Country will become more agreable to you as you become more acquainted with its inhabitants. it requires time to assimilate ourselves to any place, and I can make many allowances for a person educated in England, not finding the customs manners and habits in America agreable at first. the domestick arrangement of our Families is very different, and we

have much of the spirit of Equality. you will find more of that the further you come Northward.
          You ask My opinion respecting the Removal of the Seat of Government. I do belive that it is the design of Congress to remove at the period stated, provided the accommodations at the Time are such as to warrant it—. For myself it is matter of very great uncertainty whether I shall ever reside there. the Period for which the President is Elected will expire near the Time of Removal, and God only knows what will take place in our Country. we are in a very critical Situation tho I think as the danger approaches, we become more united, and firm more determined to resist our Enemy. War is a dreadfull scourge to any Country, most devoutly to be deprecated, but subjugation is worse, and more particularly so to France, Who in her Revolution has broken down all the Barriers which united other powers, and with a besom of destruction, appears to be let loose as a scourge to the whole civilized world. that she early formed a party in this Country, we have painfull evidence of. they have obstructed the measures of our Goverment. they have intruded themselves into the counsels of our Country. they have sowed the seeds of discord amongst us, vilified and abused our best and Fairest Characters, and endeavourd to subvert our Religion— in short there is not any evil which they have not devised against us, and as far as they have been able executed against us. but America is now roused. she sees the Hand raised to shed her Blood, and I trust she will not shrink from the contest if compelld to it for the preservation of her Liberty and Independance
          Some dispatches have been received from our Envoys in France up to the 6th of Feb’ry they will be made publick, but they do not give us any prospect of an accomodation with them. If they are Serious in their intended invasion of England, I think they must not delay the attempt much longer. I am sanguine that they will not succeed. I pray Heaven they may not. I consider England the only Barrier remaining, against universal domination— I shall tire you I fear with politicks.
          As the young Ladies are musisians I inclose the New song now in much repute. the portrait I do not think a likeness—
          Present me affectionatly to Mr Johnson to the young Ladies and to your son. My Nephew, his Classmate inquires affectionatly after him— I now fear I shall not have the pleasure of seeing you before I go Northward, which I hope to do, as soon as congress rise if you find

your Health suffering, come to Boston and you will find a journey to the Northward very agreable in the month of June— You must not however look for English turnpike Roads or Inns but you will find much of true English Hospitality, in N England we have few Foreigners, and most of our inhabitants are descended from English Ancestors.—
          adieu My dear Madam / and believe me at all times / Your obliged and affectionate / Friend
          
            Abigail Adams
          
        